Exhibit 10.1

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (the “Agreement”) is made by and between Louise A.
Mawhinney (the “Executive”) and Aratana Therapeutics, Inc. (the “Company”)
(collectively, referred to as the “Parties” or individually referred to as a
“Party”). Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).

RECITALS

WHEREAS, the Parties have previously entered into (i) that certain Employment
Agreement, dated as of September 17, 2012, as amended by Amendment No. 1 to
Employment Agreement, dated April 26, 2013 (collectively, the “Employment
Agreement”), (ii) that certain Non-Disclosure and Assignment Agreement, dated as
of September 27, 2012 (the “Non-Disclosure Agreement”), (iii) that certain
Restricted Stock Award Agreement, dated as of September 25, 2012 (the
“Restricted Stock Agreement”), which governs the terms of certain shares of the
Company’s common stock (the “Restricted Shares”) issued to the Executive subject
to the terms and conditions of the Restricted Stock Agreement and the Company’s
2010 Equity Incentive Plan (the “2010 Plan”), (iv) that certain Stock Option
Agreement, dated as of September 25, 2012 (the “First Option Agreement”), which
governs the terms of an option (the “First Option”) to purchase shares of the
Company’s common stock granted to the Executive on September 25, 2012, subject
to the terms and conditions of the First Stock Option Agreement and the 2010
Plan, and (v) that certain Stock Option Agreement, dated as of June 26, 2013
(the “Second Option Agreement” and together with the First Stock Option
Agreement, the “Option Agreements”), which governs the terms of an option (the
“Second Option” and, together with the First Option, the “Options”) to purchase
shares of the Company’s common stock granted to the Executive on June 26, 2013,
subject to the terms and conditions of the Second Stock Option Agreement and the
Company’s 2013 Incentive Award Plan (the “2013 Plan”);

WHEREAS, the Parties desire to enter into this Agreement as of the Effective
Date (as defined in Section 7(c) below); and

WHEREAS, the Parties intend for the Employment Agreement to continue to govern
the terms of the Executive’s employment with the Company except as otherwise
expressly set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and in exchange for
the good and valuable consideration set forth herein, the adequacy of which is
specifically acknowledged, the Parties hereby agree as follows:

1. Termination of Employment; Service through Termination Date. Effective
November 8, 2013 (the “Transition Date”), the Executive ceased to serve as Chief
Financial Officer of the Company and no longer serves in any officer or other
position with the Company or its subsidiaries, except as set forth in this
Agreement. During the period (the “Transition Period”) commencing on the
Transition Date and ending on the earlier to occur of (a) February 28, 2014 (the
“Resignation Date”) or (b) the effective date of the Executive’s termination of



--------------------------------------------------------------------------------

employment with Company in accordance with Section 4.1 (Termination by the
Company), Section 4.2 (Termination by the Executive) or Section 4.3 (Termination
for Death or Complete Disability) of the Employment Agreement, in each case as
modified hereby, or Section 4.4 (Termination by Mutual Agreement of the Parties)
of the Employment Agreement (the actual date of the Executive’s termination of
employment, the “Termination Date”), the Executive shall remain a full-time
employee of the Company. During the Transition Period, the Executive shall
devote substantially all of the Executive’s business time and effort to the
performance of the Executive’s duties hereunder, shall report to and take
directions from the Company’s Chief Financial Officer and shall use the
Executive’s reasonable best efforts to assist with the transition of the duties
and responsibilities of the Chief Financial Officer of the Company to the
Executive’s successor to the position of Chief Financial Officer of the Company.
In addition, during the Transition Period Executive shall perform such other
duties as are reasonably requested by the Company’s Chief Executive Officer or
Chief Financial Officer. Notwithstanding the foregoing, during the Transition
Period, Executive shall be deemed to be and qualify as an “executive officer”
for purposes of the rights and remedies relating to the indemnification of
executive officers of the Company pursuant to Article XI of the Company’s
bylaws. Effective as of the Termination Date, Executive shall cease to hold any
position (whether as an officer, director, manager, employee, trustee,
fiduciary, or otherwise) with, and shall cease to exercise or convey any
authority (actual, apparent, or otherwise) on behalf of, the Company and its
subsidiaries.

2. Compensation during the Transition Period. From and after the Effective Date,
the Executive shall not be entitled to receive compensation or benefits under
the Employment Agreement except as expressly provided in this Agreement. During
the Transition Period, the Company shall continue to pay the Executive the Base
Salary as in effect on the Transition Date, and the compensation and benefits to
which the Executive is entitled under Section 3.4 (Expense Reimbursement) and
Section 3.6 (Benefits; Vacation) of the Employment Agreement. For the avoidance
of doubt, the Executive shall not be entitled to any compensation or benefits
under Section 4.5 of the Employment Agreement upon a termination of employment
with the Company and, except as provided under Section 5(c)(ii), shall not be
eligible to receive a Bonus.

3. Treatment of Equity Awards. The Company agrees that the Executive’s service
during the Transition Period shall (i) constitute the Executive’s Continuous
Service (as defined in the 2010 Plan) for purposes of the Restricted Shares, the
First Option, the Restricted Stock Agreement and the First Option Agreement and
(ii) not constitute a Termination of Service (as defined in the 2013 Plan) for
purposes of the Second Option and the Second Option Agreement. Except as
otherwise expressly set forth in this Section 3 and Sections 5(c)(iv) and
5(c)(v), (a) the terms of the Restricted Stock Agreement shall continue to
govern the Restricted Shares, (b) the terms of the First Option Agreement shall
continue to govern the First Option and (c) the terms of the Second Option
Agreement shall continue to govern the Second Option. The Executive acknowledges
that the Options (y) to the extent unvested on the Termination Date will
immediately expire on the Termination Date and (z) to the extent vested on the
Termination Date, will expire if not exercised within three months following the
Termination Date.

 

2



--------------------------------------------------------------------------------

4. Certain Definitions. For purposes of this Agreement:

(a) “Cause” for the Company to terminate the Executive’s employment shall mean
“Cause” as defined in the Employment Agreement, provided that Cause shall also
include the Executive’s willful and material breach of the Executive’s duties
under this Agreement that is not cured within thirty (30) days after the
Executive’s receipt of written notice from the Board of such breach; and

(b) “Good Reason” for the Executive to terminate the Executive’s employment
shall mean any action or inaction that constitutes a material breach by the
Company or any successor or Affiliates of its obligations to the Executive under
this Agreement, provided that a termination by the Executive shall only be
deemed for Good Reason if: (i) the Executive gives the Company written notice of
the intent to terminate for Good Reason within thirty (30) days following the
first occurrence of the condition(s) that the Executive believes constitutes
Good Reason, which notice shall describe such condition(s), (ii) the Company
fails to remedy such condition(s) within thirty (30) days following receipt of
the written notice (the “Cure Period”) and (iii) the Executive terminates the
Executive’s employment within thirty (30) days following the end of the Cure
Period.

5. Compensation upon Termination. Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided in this Section 5, all of Executive’s
rights to salary, severance, benefits, bonuses and other compensatory amounts
shall cease upon the termination of Executive’s employment.

(a) Accrued Rights. Following the termination of the Executive’s employment for
any reason, the Company shall pay to the Executive the Base Salary and accrued
and unused vacation benefits earned through the Termination Date at the rate in
effect at the time of termination, plus all other amounts to which the Executive
is entitled under any compensation plan or practice of the Company at the time
of termination, less standard deductions and withholdings.

(b) Death or Complete Disability. If the Executive’s employment is terminated
for death or Complete Disability, the vesting and/or exercisability of the
Options and Restricted Shares shall be accelerated on the Termination Date as to
the number of Options and Restricted Shares that would have vested over the
twelve (12) month period following the Termination Date had the Executive
remained continuously employed by the Company during such period.

(c) Certain other Terminations. If the Executive remains continuously employed
with the Company through the Resignation Date or the Executive’s employment with
the Company is terminated on or prior to the Resignation Date by the Company
without Cause or by the Executive for Good Reason, then subject to the Executive
executing and delivering to the Company a release in the form attached hereto as
Exhibit A (the “Bring-Down Release”) no later than twenty-one (21) days
following the Termination Date, and the Bring-Down Release becoming effective
and irrevocable in accordance with its terms, the Executive shall be entitled to
receive the following:

(i) an amount equal to $137,500, less standard deductions and withholdings, paid
in substantially equal installments over a period of six (6) months following
the Termination Date pursuant to the Company’s standard payroll practices (the
“Base Salary Severance”), provided that any Base Salary Severance which would
otherwise be payable prior to the 30th day following the Termination Date shall
be cumulated and paid in a lump sum on the Company’s first ordinary payroll date
that occurs on or after the 30th day following the Termination Date;

 

3



--------------------------------------------------------------------------------

(ii) an amount equal to $41,250, less standard deductions and withholdings,
payable in a lump sum on the Company’s first ordinary payroll date that occurs
on or after the 30th day following the Termination Date (such amount, together
with the Base Salary Severance, the “Cash Severance”);

(iii) should the Executive timely elect to continue Company-sponsored group
health insurance benefits in accordance with the provisions of COBRA or a
similar applicable state law (“State Continuation”), as applicable, following
the Termination Date, to the extent that doing so will not result in adverse tax
consequences or violate applicable law, the Company shall pay the full premium
for such group health insurance continuation benefits for the Executive and any
eligible dependents for a period of six (6) months following the Termination
Date; provided, however, that (A) any such payments will cease if the Executive
voluntarily enrolls in a health insurance plan offered by another employer or
entity during the period in which the Company is paying such premiums, (B) the
Executive agrees to promptly notify the Company in writing of any such
enrollment and (C) for purposes of this Section 5(c)(iii), references to COBRA
or State Continuation premiums shall not include any amounts payable by the
Executive under an Internal Revenue Code Section 125 health care reimbursement
plan;

(iv) the vesting and/or exercisability of each of the Executive’s outstanding
Options shall be automatically accelerated on the effective date of the
Bring-Down Release as to the number of Options that would have vested over the
six (6) month period following the Termination Date had the Executive remained
continuously employed by the Company during such period; and

(v) accelerated vesting under the terms of the Restricted Stock Agreement on the
effective date of the Bring-Down Release of all unvested Restricted Shares.

For the avoidance of doubt, if Executive remains continuously employed with the
Company through the Resignation Date and becomes entitled to the accelerated
vesting provided under Sections 5(c)(iv) and 5(c)(v), then Executive shall hold
the following numbers of vested Options and vested Restricted Shares (after
giving effect to Sections 5(c)(iv) and 5(c)(v)) and all unvested shares subject
to the Options shall be forfeited without consideration: 42,971 Restricted
Shares, 41,797 shares subject to the First Option and 4,386 shares subject to
the Second Option. The Company agrees that such Restricted Shares shall not be
subject to any lockup agreement after the expiration of the existing lockup
agreement that covers such shares. Upon request by the Company in connection
with an offering by the Company of equity securities, the Executive agrees to
execute a lockup agreement restricting the sale, transfer or other disposition
of the

 

4



--------------------------------------------------------------------------------

shares subject to the First Option and the shares subject to the Second Option
for a period of 90 days, in substantially the form of the existing lockup
agreement between the Company and the Executive.

6. No Right to Resign for Good Reason. The Executive acknowledges and agrees
that this Agreement and the changes in the Executive’s rights and obligations
provided hereunder shall not give the Executive a right to resign employment for
Good Reason (whether under this Agreement or the Employment Agreement).

7. Release of Claims.

(a) General Release. In exchange for the consideration provided to the Executive
in this Agreement, the Executive hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
Affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring on or prior to the date the Executive
signs this Agreement, except claims that the law does not permit the Executive
to waive by signing this Agreement. This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to the
Executive’s employment with the Company or the termination of that employment;
(b) all claims related to the Executive’s compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964, the federal Americans with Disabilities Act of
1990 and the federal Age Discrimination in Employment Act of 1967 (the “ADEA”),
the Kansas Anti-discrimination Act, the Kansas Age Discrimination in Employment
Act, the Massachusetts Fair Employment Practices Act, the Massachusetts Civil
Rights Act, the Massachusetts Equal Rights Act, the Massachusetts Labor and
Industries Act, the Massachusetts Privacy Act, the Massachusetts Wage Act and
the Massachusetts Maternity Leave Act, all as amended.

(b) Retained Claims. Notwithstanding the foregoing, nothing in this Agreement
shall constitute a release by the Executive of any claims or damages based on
(i) the Executive’s rights to any vested employee benefit entitlements, pursuant
to written terms of any employee benefit plan of the Company or its affiliates,
(ii) the Executive’s eligibility for indemnification under applicable law,
Company governance documents or under any applicable insurance policy with
respect to the Executive’s liability as an employee or officer of the Company,
(iii) the Executive’s rights to the Options and Restricted Shares, pursuant to
the terms, as applicable, of the Option Agreements and the Restricted Stock
Agreement (each, as modified hereby) and the 2013 Plan or 2010 Plan or (iv) the
Executive’s rights under this Agreement.

(c) ADEA. The Executive acknowledges that, among other rights, the Executive is
waiving and releasing any rights the Executive may have under the ADEA, that
this

 

5



--------------------------------------------------------------------------------

release and waiver is knowing and voluntary, and that the consideration given
for this release and waiver is in addition to anything of value to which the
Executive was already entitled. The Executive further acknowledges that the
Executive has been advised, as required by the Older Workers Benefit Protection
Act, that: (a) the release and waiver granted herein does not relate to claims
under the ADEA which may arise after this Agreement is executed; (b) the
Executive should consult with an attorney prior to executing this Agreement;
(c) the Executive has twenty-one (21) days in which to consider this Agreement
(although the Executive may choose voluntarily to execute this Agreement
earlier); (d) the Executive has seven (7) days following the execution of this
Agreement to revoke the Executive’s consent to this Agreement by delivering
written notice of revocation to the Company’s Chief Executive Officer;
(e) nothing in this Agreement prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law, and (f) this
Agreement shall become effective on the eighth (8th) day after the Executive
signed this Agreement, so long as it has not been revoked by the Executive (the
“Effective Date”).

8. Other Agreements. The Executive acknowledges the Executive’s continuing
obligations under the Non-Disclosure Agreement and the Employment Agreement.
This Agreement shall be subject to the provisions of Sections 2.1, 4.8, 7, 8,
10, 11, 15 and 16 of the Employment Agreement as if such sections were set forth
herein. The Executive understands and agrees that the Executive’s right to
payments under Section 5(c) is contingent upon the Executive’s continued
compliance with the terms of the Non-Disclosure Agreement and Sections 2.2 and
2.3 of the Employment Agreement.

9. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company reasonably determines it is required to
withhold.

10. Severability; Successors. In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of provision. This Agreement shall inure to
the benefit of the Company and its successors and assigns and shall be binding
upon the successors and assigns of the Company and the Executive.

11. Integration. This Agreement (including the Bring-Down Release), together
with the Employment Agreement (as modified hereby), the Non-Disclosure
Agreement, the Option Agreements (as modified hereby) and the Restricted Stock
Agreement (as modified hereby) (such additional agreements, collectively, the
“Ancillary Agreements”), constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and the Executive with
regard to the subject matter hereof.

12. Voluntary Execution of Agreement. The Executive represents that the
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party. The Executive
acknowledges that: (a) the Executive has read this Agreement; (b) the Executive
has not relied upon any representations or statements made by the Company that
are not specifically set forth in this Agreement or the Ancillary

 

6



--------------------------------------------------------------------------------

Agreements; (c) the Executive has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has elected not to retain legal counsel; (d) the Executive
understands the terms and consequences of this Agreement and of the releases it
contains; and (e) the Executive is fully aware of the legal and binding effect
of this Agreement.

13. Application of Internal Revenue Code Section 409A. Notwithstanding anything
to the contrary set forth herein, any Cash Severance amounts that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), shall not commence in
connection with the Executive’s termination of employment unless and until the
Executive has also incurred a “separation from service” within the meaning of
Section 409A of the Code, unless the Company reasonably determines that such
amounts may be provided to the Executive without causing the Executive to incur
the additional twenty percent (20%) tax under Section 409A of the Code. To the
extent any Cash Severance amounts: (i) are paid following the date of
termination of the Executive’s employment through March 15 of the calendar year
following such termination, such severance benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations; (ii) are paid
following said March 15, such Cash Severance benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary separation from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision; and (iii) are in excess of the
amounts specified in clauses (i) and (ii) of this paragraph, shall (unless
otherwise exempt under Treasury Regulations) be considered separate payments
subject to the distribution requirements of Section 409A(a)(2)(A) of the Code,
including, without limitation, the requirement of Section 409A(a)(2)(B)(i) of
the Code that payments or benefits be delayed until six (6) months and one
(1) day after the Executive’s separation from service if the Executive is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service. In the event that a six (6) month and
one (1) day delay of any such separation payments or benefits is required, on
the first regularly scheduled pay date following the conclusion of the delay
period the Executive shall receive a lump sum payment or benefit in an amount
equal to the separation payments and benefits that were so delayed, and any
remaining separation payments or benefits shall be paid on the same basis and at
the same time as otherwise specified pursuant to this Agreement (subject to
applicable tax withholdings and deductions).

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    ARATANA THERAPEUTICS, INC. Date: November 26, 2013     By:  

/s/ Steven St. Peter

    Name:   Steven St. Peter, M.D.     Its:   President and Chief Executive
Officer     EXECUTIVE Date: November 26, 2013    

/s/ Louise A. Mawhinney

    Louise A. Mawhinney



--------------------------------------------------------------------------------

Exhibit A

BRING-DOWN RELEASE

Reference is hereby made to that certain Transition Agreement (the “Transition
Agreement”), dated as of November 26, 2013, by and between Louise A. Mawhinney
(the “Executive”) and Aratana Therapeutics, Inc. (the “Company”). Capitalized
terms used but not defined in this Bring-Down Release shall have the meanings
set forth in the Transition Agreement.

For and in consideration of the payments and benefits due to the Executive
pursuant to Section 5(c) of the Transition Agreement, which the Executive
acknowledges are contingent upon the Executive executing and delivering to the
Company this Bring-Down Release no later than twenty-one (21) days following the
Termination Date, and this Bring-Down Release becoming effective and irrevocable
in accordance with its terms, the Executive hereby re-affirms the release of
claims set forth in Section 7(a) of the Transition Agreement (as qualified by
Section 7(b) of the Transition Agreement) as if such release of claims had been
executed on the date the Executive executes this Bring-Down Release.

The Executive acknowledges that, among other rights, the Executive is waiving
and releasing any rights the Executive may have under the ADEA, that this
release and waiver is knowing and voluntary, and that the consideration given
for this release and waiver is in addition to anything of value to which the
Executive was already entitled. The Executive further acknowledges that the
Executive has been advised, as required by the Older Workers Benefit Protection
Act, that: (a) the release and waiver granted herein does not relate to claims
under the ADEA which may arise after this Bring-Down Release is executed;
(b) the Executive should consult with an attorney prior to executing this
Bring-Down Release; (c) the Executive has twenty-one (21) days in which to
consider this Bring-Down Release (although the Executive may choose voluntarily
to execute this Bring-Down Release earlier); (d) the Executive has seven
(7) days following the execution of this Bring-Down Release to revoke the
Executive’s consent to this Bring-Down Release by delivering written notice of
revocation to the Company’s Chief Executive Officer; (e) nothing in this
Bring-Down Release prevents or precludes the Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law, and (f) this Bring-Down
Release shall become effective on the eighth (8th) day after the Executive
signed this Agreement, so long as it has not been revoked by the Executive.

This Bring-Down Release shall be subject to the provisions of Sections 8, 10,
11, 12, 15 and 16 of the Employment Agreement as if such sections were set forth
herein.

Executed             , 20    .

 

EXECUTIVE

 

Louise A. Mawhinney